ITEMID: 001-78664
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: SELIGA v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;David Thór Björgvinsson
TEXT: The applicant, Mr Robert Šeliga, is a Slovenian national who was born in 1973 and lives in Velenje. He was represented before the Court by the Verstovšek lawyers who are practising in Celje. The Slovenian Government (“the Government”) were represented by their Agent, Mr L. Bembič, State Attorney-General.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 22 August 1994 the applicant was injured in an accident at work in a lignite mine. His employer had taken out insurance with the insurance company ZT.
On 30 October 1995 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 7,886,567 tolars (approximately 33,000 euros) for the injuries sustained.
On 14 and 15 December 1995 the applicant lodged preliminary written submissions.
On 29 March 1996 the applicant requested that a date be set for a hearing.
On 28 June and 8 November 1996 and on 14 February 1997 the applicant lodged preliminary written submissions and increased his claim.
On 2 April 1997 the court held a hearing which was adjourned for additional evidence-taking.
On 23 June 1997 the applicant lodged preliminary written submissions.
On 2 June 1997 the court held a hearing and decided to appoint a medical expert.
On 14 July 1997 the applicant lodged preliminary written submissions. That day, the court appointed a medical expert who delivered an opinion on 15 September 1997. The court sought an additional opinion from the appointed expert. He delivered the additional opinion on 16 October 1997.
On 31 July, 3 and 30 October and 5 November 1997 the applicant lodged preliminary written submissions and increased his claim.
On 5 November 1997 the court held a hearing which was adjourned because the applicant submitted preliminary observations increasing his claim.
On 31 December 1997 and 27 January 1998 the applicant lodged preliminary written submissions.
On 11 February 1998 the court held a hearing, which was adjourned because it did not have enough time to serve the applicant’s submissions of 27 January 1998 on the respondent.
On 6 March 1998 the court held a hearing and decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 31 March 1998.
On 14 April 1998 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju). ZT cross-appealed.
On 21 October 1998 the court allowed the ZT’s appeal and decreased the damages awarded. The court also upheld both appeals in the part concerning the costs and expenses of the proceedings and remitted the case to the first instance court for re-examination.
On 19 January 1999 the applicant lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče).
On 1 December 1999 the court allowed the appeal in part and increased the amount of damages awarded.
On 13 April 2002 the applicant lodged with the first-instance court preliminary written submission concerning costs and expenses. On 9 June and 30 August 2000 he requested the court to render a decision.
On 20 September 2000 the Celje District Court delivered a decision concerning the costs and expenses of the proceedings. ZT appealed.
On 1 March 2001 the Celje Higher Court allowed the appeal in part and lowered the amount of costs awarded.
On 9 May 2001 the applicant requested the court to correct its decision. On the same day he sought from the Public Prosecutor’s Office a request for protection of legality against the Celje Higer Court’s decision.
On 16 May 2001 the court corrected its decision and served it on the applicant on 29 May 2001.
On 31 August 2001 the Public Prosecutor’s Office decided not to lodge a request for protection of legality.
